                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

      UNITED STATES OF AMERICA
                                                          Case No. 3:20-CR-21
           v.
                                                          JUDGES VARLAN/POPLIN
      ANMING HU


            GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
                   MOTION TO DISMISS THE INDICTMENT

          The United States of America, by J. Douglas Overbey, United States Attorney for the

  Eastern District of Tennessee, hereby offers this response in opposition to the defendant’s

  Motion to Dismiss Because Void from Vagueness and to Dismiss under Fed. Rule Crim. Pro.

  12(b) Based on Entrapment by Estoppel, (R. 34, 35, 36). 1

          The defendant’s Motion seeks dismissal of the charges contained in the Indictment on

  two grounds. First, the statutory prohibition on the National Aeronautics and Space

  Administration’s (“NASA”) use of appropriated funds to participate, collaborate, or coordinate

  bilaterally in any way with China or any Chinese-owned company (“NASA’s China Funding

  Restriction”) is unconstitutionally vague as applied in this case. Second, the defendant

  reasonably relied on a statement by an authorized official that his conduct was legal.

          In his “void for vagueness” argument, the defendant contends that NASA’s China

  Funding Restriction is vague as it has been applied in this case for two main reasons: (1) NASA

  changed its process for ensuring compliance with the Restriction in September 2012, and (2) the



  1
   On June 26, 2020, the defendant filed the motion (R. 34), brief in support of the motion (R. 35),
  and accompanying exhibits (R. 35-1 to 35-10). On June 30, 2020, the defendant filed an
  amended brief in support of the motion (R. 36). The government’s response in opposition
  addresses the arguments made by the defendant in his amended brief in support of the motion.


Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 1 of 15 PageID #: 349
  defendant received an email from a university employee in January 2016 indicating that NASA’s

  China Funding Restriction did not apply to the defendant. Since the defendant has not been

  charged with violating NASA’s China Funding Restriction, the defendant’s contention relies on

  the faulty premise that knowledge of NASA’s China Funding Restriction is an element of the

  charged offenses that the government must prove at trial. It is not.

         The defendant further argues that dismissal of the charges is warranted because he

  reasonably relied on a statement from an authorized official that his conduct was legal. This

  “entrapment by estoppel” argument fails at this stage in the proceedings because an indictment

  need not address affirmative defenses such as entrapment by estoppel, and a motion to dismiss is

  an improper vehicle to resolve disputed issues of fact.

         The heart of the Motion to Dismiss is the defendant’s argument that the government lacks

  sufficient evidence to prove beyond a reasonable doubt that the defendant possessed the requisite

  specific intent to convict him of the charged offenses. Notwithstanding that the defendant

  describes his arguments under “vagueness” and “estoppel” language, the Motion to Dismiss

  squarely argues that the defendant lacked criminal intent. The Motion should be recognized for

  what it is—an attempt to have this Court make a pretrial ruling as to the sufficiency of the

  government’s evidence on an element of the charged offenses, an issue that should be left to the

  trier of fact. The Motion to Dismiss should be denied.

                            ALLEGATIONS IN THE INDICTMENT

         On February 25, 2020, a Grand Jury in the Eastern District of Tennessee returned an

  Indictment charging the defendant, Anming Hu (“Hu”), with three counts of wire fraud in

  violation of 18 U.S.C. § 1343 and three counts of false statements in violation of 18 U.S.C.

  § 1001. (R. 3.)



                                                   2

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 2 of 15 PageID #: 350
         The Indictment alleges that Hu was an Associate Professor in the Department of

  Mechanical, Aerospace, and Biomedical Engineering at the University of Tennessee, Knoxville

  (“UTK”). Hu joined the UTK faculty in November 2013. As part of his job at UTK, Hu

  performed research under grants funded by U.S. government agencies, including NASA. (R. 3, ¶

  4.)

         The Indictment also alleges that under NASA’s China Funding Restriction, NASA was

  prohibited by federal law from using appropriated funding to enter into or fund any grant or

  cooperative agreement of any kind to participate, collaborate, or coordinate bilaterally in any

  way with China or any Chinese-owned company. NASA defined “China or any Chinese-owned

  company” to include Chinese universities because Chinese universities are considered to be

  incorporated under the laws of the People’s Republic of China (“PRC”). (R. 3, ¶¶ 2, 3.)

         The Indictment further alleges that beginning in 2013 and continuing through the

  unsealing of the Indictment, Hu was also a faculty member at the Beijing University of

  Technology, Institute of Laser Engineering in Beijing, China (“BJUT”). As alleged in the

  indictment, Hu was identified as BJUT professor on BJUT’s website; and Hu self-identified as a

  BJUT professor in research publications, patent applications in the PRC, and certain of his

  curricula vitae. (R. 3, ¶¶ 8-10, 22.) Hu also supervised BJUT graduate students, made decisions

  about whether to accept graduate students at BJUT, supervised the operation of a laboratory at

  BJUT, and worked on PRC-sponsored projects at BJUT. (R. 3, ¶¶ 11-20, 22.)

         As alleged in the Indictment, beginning in 2016, Hu engaged in a scheme to defraud

  NASA by falsely representing and concealing his affiliation with BJUT to UTK. Through these

  representations and omissions to UTK about his affiliation with BJUT, Hu caused UTK to

  falsely certify to NASA and to NASA contractors that UTK was in compliance with NASA’s



                                                   3

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 3 of 15 PageID #: 351
  China Funding Restriction regarding NASA-funded projects that UTK sought and obtained on

  Hu’s behalf. (R. 3, ¶ 21.)

          The indictment further alleges three specific instances of wire fraud occurring on or about

  October 20, 2016 (Count One); November 12, 2018 (Count Two); and August 30, 2019 (Count

  Three). (R. 3, ¶ 65.) The indictment also alleges that Hu caused false statements to be made to

  NASA on or about February 15, 2017 (Count Four); March 9, 2017 (Count Five); and July 24,

  2017 (Count Six). (R. 3, ¶ 67.)

                                            ARGUMENT

  I.      The Charges in the Indictment Are Not Unconstitutionally Vague.

          In the Motion to Dismiss, the defendant argues that NASA’s China Funding Restriction is

  unconstitutionally vague as applied in this case, and therefore, the charges contained in the

  Indictment must be dismissed. (R. 36, 8.) This argument should be rejected for at least three

  reasons. First, the defendant is charged with wire fraud and false statements, not with violating

  NASA’s China Funding Restriction. Second, knowledge of NASA’s China Funding Restriction

  is not an element of any of the charged offenses. And finally, the defendant’s intent is a question

  to be resolved by the trier of fact.

          A.      Wire Fraud and False Statement Charges Are Not Vague.

          The Indictment charges the defendant with wire fraud in violation of 18 U.S.C. § 1343,

  and false statements in violation of 18 U.S.C. §§ 1001 and 2. The defendant is not charged with

  violating NASA’s China Funding Restriction. Nevertheless, the defendant asks the court to

  dismiss the wire fraud and false statements charges on vagueness grounds. The defendant bears

  the burden of convincing this Court that such a significant ruling is warranted, and the defendant

  has not met that burden. United States v. Kernel, 667 F.3d 746 (6th Cir. 2012) (“[D]efendant



                                                   4

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 4 of 15 PageID #: 352
  bears the burden of establishing that the statute is vague as applied to his particular case.”)

  (internal citations omitted).

          The defendant does not cite a single case for the conclusion that the crimes charged in

  this case are unconstitutionally vague. This is likely because no such precedent appears to exist.

  Columbia Natural Resources, Inc. v. Tatum, 58 F.3d 1101, 1107 (6th Cir. 2012) (“That the mail

  and wire fraud statutes are not unconstitutionally vague is beyond dispute.”); United States v.

  Taylor, 232 F. Supp. 3d 741, 755 (W.D. Pa. 2017) (“As the Government points out, Defendant

  does not argue that any of these statutes [including wire fraud] are void for vagueness and the

  Court is aware of no authority supporting such a position.”); United States v. Louderman, 576

  F.2d 1383, 1388 (9th Cir. 1978) (“[T]he statute was sufficient to advise the appellants that their

  conduct constituted wire fraud.”); United States v. Stewart, 872 F.2d 957, 959 (10th Cir. 1989)

  (wire fraud not unconstitutionally vague); United States v. Nelson, 712 F.3d 498, 508 (11th Cir.

  2013) (“Void for vagueness ... does not mean that the [wire fraud] statute must define every

  factual situation that must arise.”).

          The defendant’s reliance on Wolfel v. Morris, 972 F.2d 712 (6th Cir. 1992), is misplaced.

  In Wolfel, prison inmates sued prison officials for alleged civil rights violations based on

  discipline imposed by the prison officials against the prisoners for violating a prison regulation

  prohibiting the circulation of petitions. 972 F.2d at 714. The Court did not conclude that the

  prison regulations were vague on their face. Instead, the Court concluded that the regulations

  were vague as applied to the specific inmate conduct based on past practice of prison officials

  allowing inmates at that particular prison to circulate numerous petitions in preceding years. Id.

  at 717, 718. The basis for the Court’s holding in Wolfel—that a particular regulation was vague




                                                    5

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 5 of 15 PageID #: 353
  due to past practice allowing the same conduct—is not at issue here. And most importantly,

  Wolfel does not address any of the crimes charged in this case.

          In addition, the crimes charged in this case contain specific-intent elements. See e.g.

  United States v. Daniel, 329 F.3d 480, 487 (6th Cir. 2003) (“To convict a defendant of wire fraud

  the government must prove specific intent.”). This is important because a “specific-intent

  element ... renders the statute less vague.” United States v. Coss, 677 F.3d 278, 290 (6th Cir.

  2012); see also Screws v. United States, 325 U.S. 91, 101 (1945) (“[T]he requirement of a

  specific intent to do a prohibited act may avoid ... render[ing] a vague or indefinite statute

  invalid.”).

          B.     Purported Ambiguity of NASA’s China Funding Restriction Does Not Render the
                 Charged Offenses Unconstitutionally Vague.

          In the Motion to Dismiss, the defendant appears to argue that some purported vagueness

  in NASA’s China Funding Restriction translates into an argument that the wire fraud offenses

  are themselves unconstitutionally vague. This argument relies on the erroneous proposition that

  the government must prove that the defendant had actual knowledge of NASA’s China Funding

  Restriction as an element of the wire fraud charges. (See R. 36, 7-8 “In order for Prof. Hu to

  commit willful fraud, he must have known and understood the ‘NASA China Restriction’ as

  defined by the Government, and then have willfully intended to devise a fraudulent scheme to

  get around the Restriction and get grant money from NASA.”)

          Wire fraud requires the government to prove three elements beyond a reasonable doubt:

  “(1) a scheme or artifice to defraud, (2) use of interstate wire communications in furtherance of

  the scheme, and (3) intent to deprive a victim of money or property.” Daniel, 329 F.3d at 485.

  The government does not have to prove, as the defendant suggests, that the defendant knew and

  understood NASA’s China Funding Restriction. NASA’s China Funding Restriction establishes

                                                    6

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 6 of 15 PageID #: 354
  the statutory prohibition on the use of funds appropriated to NASA to participate, collaborate, or

  coordinate bilaterally in any way with China or any Chinese-owned company. This law explains

  why it was that NASA and UTK insisted upon representations by the defendant. Beyond that,

  NASA’s China Funding Restriction is useful for purposes of proving the defendant’s intent to

  defraud but is not itself an element of the charged offenses and has no bearing on the

  constitutionality of the charged statutes. See United States v. Maxwell, 579 F.3d 1282, 1302

  (11th Cir. 2009) (“First and most importantly, the specific intent required under the mail and

  wire fraud statutes is the intent to defraud, not the intent to violate a particular statute or

  regulation.”).

          Nevertheless, in support of his Motion to Dismiss, the defendant points to two different

  NASA Grant Information Circulars that explain NASA’s China Funding Restriction and the

  manner in which NASA ensures compliance with the funding restriction: one was published in

  February 2012; the second, published in September 2012, amended the February 2012 edition

  and was in force during the time period of the criminal conduct alleged in the Indictment. The

  defendant argues that the changes reflected in the September 2012 version support his vagueness

  argument.

          In February 2012, NASA published a Grant Information Circular titled, “Class Deviation

  Implementing NASA Restrictions on Funding Activities with the People’s Republic of China

  (PRC).” (R. 35-1.) This document required proposers (e.g., the universities) to represent that

  “the proposer is not China or a China-owned company, and that the proposer will not participate,

  collaborate, or coordinate bilaterally with China or any Chinese-owned company....” (R. 35-1,

  3.) Under the February 2012 version, NASA defined “China or Chinese-owned Company” as

  the PRC, any company owned by the PRC, or any company incorporated under the laws of the



                                                      7

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 7 of 15 PageID #: 355
  PRC. (Id.) This version also set forth NASA’s requirement that participation on NASA-funded

  projects by Chinese nationals who are not affiliated with PRC entities “will be reviewed on a

  case-by-case basis to determine whether restricted funds can be used under the circumstances.”

  (Id. at 2.)

          In September 2012, NASA published an amended version of the Grant Information

  Circular. (R. 35-1, 6.) This September 2012 version contains the identical requirement stated in

  the February 2012 version: proposers are required to represent that “the proposer is not China or

  a China-owned company, and that the proposer will not participate, collaborate, or coordinate

  bilaterally with China or any Chinese-owned company....” (Id. at 7.) In addition, the September

  2012 version amended NASA’s definition of “China or Chinese-owned Company” to add that

  “Chinese universities and other similar institutions are considered to be incorporated under the

  laws of the PRC and, therefore, the funding restrictions apply to grants and cooperative

  agreements that include bilateral participation, collaboration, or coordination with Chinese

  universities.” (Id.) However, the September 2012 version omitted the case-by-case review

  regarding Chinese nationals that were not affiliated with PRC entities.

          The defendant erroneously argues that the omission of the case-by case review regarding

  Chinese nationals that were not affiliated with PRC entities in the September 2012 Grant

  Information Circular is germane to his vagueness argument. First, the defendant is a Canadian

  national, not a Chinese national. (R. 36, 9.) Even if the defendant were a Chinese national, the

  omission of the case-by-case review does not affect the defendant because, as alleged in the

  Indictment, the defendant was affiliated with BJUT, a PRC entity. Moreover, the amended

  version of the Grant Information Circular was published in September 2012, more than one year

  prior his move to the United States, and more than three years before the criminal conduct



                                                  8

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 8 of 15 PageID #: 356
  alleged in the Indictment. If anything, the September 2012 version of the Grant Information

  Circular tightens the restrictions related to the defendant in that it defines “China or Chinese-

  owned Company” to explicitly include Chinese universities.

          As a legal matter, the government need not prove that the defendant knew the purpose

  of—or even the existence of—NASA’s China Funding Restriction. Rather, as a legal matter, the

  government need only prove that the defendant made material misrepresentations or omissions

  with the intent to defraud. As such, any purported ambiguity in NASA’s China Funding

  Restriction does not warrant dismissal of the charges in the Indictment.

          The government may prove specific intent in this case by introducing evidence regarding

  the meaning of NASA’s China Funding Restriction, as well as evidence of the defendant’s actual

  knowledge of the prohibition. As a legal matter however, the government is not required to do

  so since knowledge of NASA’s China Funding Restriction is not an element that the government

  must prove at trial.

          C.      The Defendant’s Specific Intent Is a Question of Fact.

          Much of the defendant’s Motion to Dismiss is devoted to arguing that the defendant did

  not possess the requisite intent to defraud. Specifically, the Motion to Dismiss discusses an

  email exchange between the defendant and a UTK employee, wherein the UTK employee

  notified the defendant about NASA’s China Funding Restriction and referred the defendant to a

  document attached to the email which set forth UTK’s understanding of NASA’s China Funding

  Restriction (hereafter, “January 2016 Email Exchange”). In so doing, the UTK employee told

  the defendant that, as UTK understands it, NASA’s China Funding Restriction “does not apply to

  faculty, staff, and students.”




                                                    9

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 9 of 15 PageID #: 357
         However, the defendant fails to mention that the document attached to the email that sets

  forth UTK’s position regarding NASA’s China Funding Restriction which the UTK employee

  sent to the defendant in the January 2016 Email Exchange, stated that UTK’s understanding is

  that NASA’s China Funding Restriction “does not apply to the participation of students, faculty

  and staff from non-Chinese entities.....” (emphasis added). The Indictment alleges that during

  the timeframe of the defendant’s criminal conduct, the defendant was a faculty member at BJUT

  (a Chinese university) and that the January 2016 Email Exchange specifically advised the

  defendant about NASA’s China Funding Restriction. (R. 3, ¶¶ 8-20, 27-28, 34.) The defendant,

  on the other hand, argues that the January 2016 Email Exchange “is strong exculpatory evidence

  of not only the confusion experienced by Prof. Hu, but strong evidence of his lack of intent to

  deceive.” (R. 36, 13.)

         “[A]n indictment is sufficient if it, first, contains the elements of the offense charged and

  fairly informs a defendant of the charge against which he must defend, and second, enables him

  to plead an acquittal or conviction in bar of future prosecutions of the same offense. United

  States v. Anderson, 605 F.3d 404, 411 (6th Cir. 2010) (quoting Hamling v. United States, 418

  U.S. 87, 117 (1974)). “[A]n indictment is not required to set forth all the evidence the

  Government plans to present.” United States v. Palfrey, 499 F. Supp. 2d 34, 45 (D.D.C. 2007).

         In this case, the government does not anticipate relying solely on the January 2016 Email

  Exchange to prove the defendant’s specific intent. Nevertheless, “the question of intent is

  generally considered to be one of fact to be resolved by the trier of facts ....” Daniel, 329 F.3d at

  487 (quoting United States v. Hopkins, 357 F.2d 14, 18 (6th Cir. 1966)). Therefore, to the extent

  that the defendant is contending that the Court should find as a matter of law that the




                                                   10

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 10 of 15 PageID #: 358
  government’s evidence is insufficient to prove the defendant’s specific intent, such a request is

  procedurally untimely and should be rejected.

  II.    An Entrapment by Estoppel Defense Is Not Grounds for Dismissal.

         The defendant’s Motion to Dismiss also argues that the defendant’s reliance on the

  statements made by the UTK employee during the January 2016 Email Exchange constitutes

  entrapment by estoppel and therefore, the charges in the indictment must be dismissed. The

  defendant’s Motion should be denied without prejudice.

         A.      An Indictment Does Not Need to Address Affirmative Defenses Such as
                 Entrapment by Estoppel in Order to Be Sufficient.

         Rule 7(c)(1) of the Federal Rules of Criminal Procedure requires that an indictment “be a

  plain, concise, and definite written statement of the essential facts constituting the offense

  charged.” An indictment, however, need not address affirmative defenses. United States v.

  Titterington, 374 F.3d 453, 456 (6th Cir. 2004) (“While an indictment must satisfy these three

  notice-related requirements, ‘[i]t has never been thought that an indictment, in order to be

  sufficient, need anticipate affirmative defenses.’”) (citing United States v. Sisson, 399 U.S. 267,

  288 (1970)). The defense of entrapment by estoppel is an affirmative defense. United States v.

  Theunick, 651 F.3d 578, 589 (6th Cir. 2011) (“Entrapment by estoppel is an affirmative defense

  that is rarely available.” (internal citations omitted)). Since entrapment by estoppel is an

  affirmative defense, the indictment need not address it and the defendant’s Motion to Dismiss

  should be denied.

         If the defendant wishes to raise a defense of entrapment by estoppel in this case, he must

  first provide such notice to the court and to the government pursuant to Rule 12.3(a) of the

  Federal Rules of Criminal Procedure. Theunick, 651 F.3d at 590 (“Fed.R.Crim.P. 12.3(a)

  requires the defendant who intends to request the public authority defense to notify the court and

                                                   11

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 11 of 15 PageID #: 359
  government in advance.”). Once this notice has been provided, the government and the

  defendant can then litigate whether there is a sufficient evidentiary basis to permit evidence of

  this defense to be presented at trial or, once such evidence has been presented at trial, whether

  the evidence is sufficient to warrant a jury instruction on the entrapment by estoppel defense.

         B.      Dismissal of an Indictment Is Improper Where There Is a Factual Dispute
                 Regarding the Defendant’s Intent to Defraud.

         Regardless of whether the defendant is ultimately permitted to offer evidence at trial

  regarding an entrapment by estoppel defense and whether the court instructs the jury

  accordingly, a motion to dismiss is not the proper procedural mechanism to rule on the merits of

  the defense. Where, as here, there are disputes among the parties about facts involving an

  element of the charged offenses (the defendant’s specific intent to defraud), dismissal of an

  indictment on a motion to dismiss under Rule 12 of the Federal Rules of Criminal Procedure is

  not appropriate. The Sixth Circuit’s holding and rationale in United States v. Levin, 973 F.2d

  463 (6th Cir. 1992), a case the defendant relies on, make this clear.

          In Levin, the defendants were charged with health care fraud and other related offenses.

  In support of their motion to dismiss, the Levin defendants offered letters from the U.S.

  Department of Health and Human Services stating that the conduct underlying the federal

  charges did not violate the relevant regulations. During a hearing on the motion to dismiss, the

  government conceded that there was not a factual dispute, and the district court ultimately

  granted the motion to dismiss. Id. at 466. The court of appeals affirmed the dismissal of

  criminal charges by the district court because “undisputed extrinsic evidence” demonstrated that

  “the government was, as a matter of law, incapable of proving” an element of the charged

  offense. Id. at 469.




                                                   12

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 12 of 15 PageID #: 360
         Were the defendant to attempt to assert an entrapment by estoppel defense at trial in this

  case, the government would likely oppose for at least two reasons. In order to establish an

  entrapment by estoppel defense, the defendant must show that (1) the government announced

  that the charged criminal act was legal, (2) the defendant relied on that announcement, (3) the

  reliance was reasonable, and (4) the prosecution would be unfair given the defendant’s reliance.

  United States v. Lechner, 806 F.3d 869, 875 (6th Cir. 2015).

         First, the UTK employee involved in the January 2016 Email Exchange did not announce

  that the charged criminal acts were legal and, in any event, was not authorized to do so. The

  UTK employee stated, “However, UTK always includes a special copy stating that, as we

  understand it, [NASA’s China Funding Restriction] does not apply to faculty, staff, and students.

  Attached is the unsigned version of the document I refer to.” (R. 35-6, 3.) The document

  attached to the email states, in part, that NASA’s China Funding Restriction “does not apply to

  the participation of students, faculty and staff from non-Chinese entities.....” (emphasis added).

  (Id. at 6.) As alleged in the Indictment, the defendant was a faculty member of BJUT, a Chinese

  entity. (R. 3, ¶¶ 8-20.) In addition, assuming the UTK employee was an employee of the State

  of Tennessee, the UTK employee was not an authorized government official for purposes of an

  entrapment by estoppel defense. See United States v. Ormsby, 252 F.3d 844, 851 (6th Cir. 2001)

  (“When [an entrapment by estoppel] defense is asserted with respect to a federal offense,

  representations by state or local officials lack the authority to bind the federal government to an

  erroneous interpretation of federal law.”).

         Second, the defendant’s reliance on the statement by the UTK employee was

  unreasonable. As alleged in the Indictment, the defendant engaged in a scheme to defraud

  NASA by falsely representing and concealing his affiliation with BJUT to UTK. (R. 3, ¶ 21.)



                                                   13

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 13 of 15 PageID #: 361
  Assuming that the defendant did not disclose fully his BJUT employment to the UTK employee,

  the defendant cannot reasonably rely on a statement made by the UTK employee that NASA’s

  China Funding Restriction does not apply the defendant. Where, as here, the defendant’s

  material misrepresentations and omissions go to the heart of the validity of the statement that he

  now wishes to rely on, such reliance is unreasonable.

         The defendant does not point to any official announcement by NASA that the charged

  conduct was legal and the government disputes the factual basis for the defendant’s assertion of

  an entrapment by estoppel defense. At its core, the defendant’s estoppel argument is nothing

  more than an argument that the government lacks sufficient evidence proving the defendant’s

  criminal intent. The Indictment alleges that the defendant acted with the requisite criminal intent

  for the wire fraud and false statements charges, but does not—and is not required to—set forth

  all of the government’s evidence on this point. Unlike in Levin, the defendant has not provided

  the court with any information that could lead to the conclusion that the government is “as a

  matter of law, incapable of proving” the defendant’s specific intent to commit the charged

  offenses.

         For these reasons, the defendant’s Motion to Dismiss the Indictment on the basis of

  entrapment by estoppel should denied without prejudice.




                                                  14

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 14 of 15 PageID #: 362
                                        CONCLUSION

         The defendant’s Motion to Dismiss Because Void from Vagueness and to Dismiss under

  Fed. Rule Crim. Pro. 12(b) Based on Entrapment by Estoppel should be denied.

         Respectfully submitted on July 20, 2020.

                                                     J. DOUGLAS OVERBEY
                                                     UNITED STATES ATTORNEY


                                             By:     s/ Casey T. Arrowood
                                                     Casey T. Arrowood
                                                     Assistant United States Attorney
                                                     TN BPR# 038225
                                                     800 Market Street, Suite 211
                                                     Knoxville, TN 37902
                                                     (865) 545-4167
                                                     Casey.Arrowood2@usdoj.gov




                                                15

Case 3:20-cr-00021-TAV-DCP Document 41 Filed 07/20/20 Page 15 of 15 PageID #: 363
